Exhibit 10.3

 

THIRD AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of May 29, 2013, but effective as of the Effective Date
(hereinafter defined), among THE VAIL CORPORATION, a Colorado corporation doing
business as “Vail Associates, Inc.” (the “Company”), the LENDERS (as defined in
the Credit Agreement referenced below) party hereto, and BANK OF AMERICA, N.A.,
as Administrative Agent (hereinafter defined).

 

R E C I T A L S

 

A.                                    The Company has entered into that certain
Fifth Amended and Restated Credit Agreement dated as of January 25, 2011, with
Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), and certain other agents and lenders party thereto (as
amended by the First Amendment to Fifth Amended and Restated Credit Agreement,
dated as of April 13, 2011, and the Second Amendment to Fifth Amended and
Restated Credit Agreement, dated as of September 16, 2011, as amended hereby,
and as further amended, restated, or otherwise modified from time to time, the
“Credit Agreement”), providing for revolving credit loans, letters of credit,
and swing line loans.

 

B.                                    The Company has notified the
Administrative Agent that it or one of its Affiliates will enter into that
certain Limited Liability Company Agreement of Talisker Land Resolution LLC (the
“PCMR Litigation Assumption Operating Agreement”) with Talisker Farm LLC,
Talisker Land Investment LLC and Talisker Canyons Finance Co, LLC (“Talisker
Canyons Finance Co”, and together with Talisker Farm LLC and Talisker Land
Investment LLC, collectively, the “Talisker Members”), pursuant to which the
Company or one of its Affiliates shall obtain certain rights and assume certain
obligations of the Talisker Members and their affiliates with respect to
litigation against Greater Park City Company and Greater Properties, Inc.
relating to certain real and personal property known as Park City Mountain
Resort (the “Park City Property”) in Case Number 120500157, Third Judicial
District Court, Utah (the “PCMR Litigation”).

 

C.                                    The Company has notified the
Administrative Agent that a newly formed wholly-owned Subsidiary of the Company,
VR CPC Holdings, Inc. (the “Canyons-Park City Subsidiary”), intends to acquire
the business of operating that certain ski area and related amenities commonly
known as Canyons Resort, and located in portions of Summit County and Salt Lake
County, Utah (“Canyons Resort”), together with all associated recreational,
commercial and other activities, amenities and services, pursuant to a Master
Agreement of Lease (the “Canyons-Park City Lease”) with Talisker Canyons LeaseCo
LLC, as lessor (collectively, the “Canyons-Park City Lessor”), a Transaction
Agreement with ASC Utah, LLC, Talisker Land Holdings, LLC, Talisker Canyons
Lands LLC, Talisker Canyons LeaseCo LLC, American Skiing Company Resort
Properties LLC, Talisker Canyons Finance Co and Talisker Canyons PropCo LLC (the
“Transaction Agreement”) and other transaction documents relating thereto
(together with the Canyons-Park City Lease, the Transaction Agreement and the
PCMR Litigation Assumption Operating Agreement, the “Transaction Documents”).

 

D.                                    Pursuant to the Transaction Documents, if
the PCMR Litigation is resolved in favor of the Park City Lessor and its
affiliates, the Park City Property will become part of the property leased to
the Canyons-Park City Subsidiary under the Canyons-Park City Lease.

 

E.                                     The Company has designated the
Canyons-Park City Subsidiary as a “Restricted Subsidiary” under the Credit
Agreement, and has requested that the Lenders amend the definition of “Permitted
Debt” to include such Subsidiary’s obligations under the Canyons-Park City Lease
solely to the extent the Canyons-Park City Lease constitutes a Capital Lease.

 

--------------------------------------------------------------------------------


 

F.                                      The Company has also requested that the
definition of “Responsible Officer” be amended to include the Executive Vice
President, General Counsel and Secretary and Senior Vice President, Controller
and Chief Accounting Officer of the Borrower and certain other officers as more
particularly set forth herein.

 

Subject to the terms and conditions set forth herein, the Company, the Required
Lenders party hereto, the Guarantors (by execution of the attached Guarantors’
Consent and Agreement), and the Administrative Agent agree as follows:

 

1.                                      Amendments to the Credit Agreement. 
Effective as of the Effective Date, the parties hereto agree that the Credit
Agreement is hereby amended as follows:

 

(a)                                 New Definitions.  Section 1.1 of the Credit
Agreement (Definitions) is amended by inserting the following new definition
alphabetically to read as follows:

 

”Canyons-Park City Lease means that certain Master Agreement of Lease, dated as
of May 29, 2013, by and between Talisker Canyons LeaseCo LLC, as lessor, and VR
CPC Holdings, Inc., as lessee, as the same may be amended from time to time.”

 

(b)                                 Modification of the Definition of “Adjusted
EBITDA”.  Section 1.1 of the Credit Agreement (Definitions) is amended by
replacing the last sentence of the definition of “Adjusted EBITDA” with the
following:

 

“Adjusted EBITDA, for all purposes under this Agreement, shall (x) include, on a
pro forma basis without duplication, all EBITDA of the Restricted Companies from
assets acquired in accordance with this Agreement (including, without
limitation, Restricted Subsidiaries formed or acquired in accordance with
Section 9.10 hereof, and Unrestricted Subsidiaries re-designated as Restricted
Subsidiaries in accordance with Section 9.11(b) hereof) during any applicable
period, calculated as if such assets were acquired on the first day of such
period and including actual and identifiable cost synergies (provided by
Borrower to Administrative Agent in writing) from (A) the transactions
contemplated by the Canyons-Park City Lease in an amount not to exceed
$7,500,000 in any four fiscal quarter period and (B) other acquisitions in an
amount not to exceed 10% of the EBITDA of the acquired company for the
most-recently-ended four fiscal quarters, and (y) exclude, on a pro forma basis,
all EBITDA of the Restricted Companies from assets disposed in accordance with
this Agreement during such period (including, without limitation, Restricted
Subsidiaries re-designated as Unrestricted Subsidiaries in accordance with
Section 9.11(a) hereof), calculated as if such assets were disposed on the first
day of such period.”

 

(c)                                  Modification of the Definition of
“Permitted Debt”.  Section 1.1 of the Credit Agreement (Definitions) is amended
by amending and restating clauses (l) and (n) of the definition of “Permitted
Debt” to read as follows:

 

“(l)                               Debt of the Restricted Companies in a maximum
aggregate amount not to exceed $50,000,000 at any time for (i) Capital Lease
obligations (excluding, for the avoidance of doubt, Capital Lease obligations
permitted under clause (n) below), (ii) obligations to pay the deferred purchase
price of property or services, and (iii) obligations under surety bonds or
similar instruments;”

 

“(n)                           (i) if the Northstar Leases are Capital Leases,
the obligations of the Northstar Subsidiaries thereunder, and (ii) if the
Canyons-Park City Lease is a Capital Lease, the obligations of VR CPC
Holdings, Inc. thereunder;”

 

2

--------------------------------------------------------------------------------


 

(d)                                 Modification of the Definition of
“Responsible Officer”.  Section 1.1 of the Credit Agreement (Definitions) is
amended by amending and restating the definition of “Responsible Officer” in its
entirety to read as follows:

 

”Responsible Officer means (a) the Chairman, President, Chief Executive Officer,
Chief Financial Officer or Executive Vice President and Chief Financial Officer,
Executive Vice President, General Counsel and Secretary, or Senior Vice
President, Controller and Chief Accounting Officer of Borrower (including any
person holding any such position on an interim basis), (b) solely for purposes
of the delivery of Loan Notices, L/C Agreements or Swing Line Loan Notices
pursuant to Section 2, any officer of the Borrower so designated by any officer
referenced in clause (a) above in a notice to the Administrative Agent, and
(c) solely for purposes of the delivery of any incumbency certificates, any
Secretary or Assistant Secretary of the applicable Loan Party.”

 

(e)                                  Modification of Section 1.3.  Section 1.3
of the Credit Agreement is amended by adding the following as clause
(d) thereof:

 

“(d)                           Any non-cash reduction in Net Income as a result
of an increase in the liability of participating rent under the Canyons-Park
City Lease will be treated as Non-Cash Operating Charge for purposes of the
calculation of “EBITDA” and shall not be considered interest expense for any
purpose under this Agreement.”

 

(f)                                   Modification of Section 10.18. 
Section 10.18 of the Credit Agreement is amended and restated as follows:

 

“10.18                                   Capital Improvements.  The Restricted
Companies may not make or become legally obligated to make any expenditure in
respect of the purchase or other acquisition of any fixed or capital asset
(excluding (a) normal replacements and maintenance which are properly charged to
current operations, (b) such expenditures relating to real estate held for
resale, and (c) for the avoidance of doubt, such expenditures which are included
as part of an acquisition of all or any substantial portion of the capital stock
(or other equity or voting interests) of any other Person or all or any
substantial portion of the assets of any other Person, in each case as permitted
by, and made in accordance with, Section 10.11(b) (including the transactions
contemplated by the Canyons-Park City Lease)), except for capital expenditures
in the ordinary course of business not exceeding, in the aggregate for the
Restricted Companies during any fiscal year, an amount equal to 15% of Total
Assets (the “Capital Expenditures Basket”); provided, that, on any date of
determination in any fiscal year, any unused portion of the Capital Expenditures
Basket for the prior fiscal year can be used for capital expenditures during the
current fiscal year after the Capital Expenditures Basket for the current fiscal
year has been used in its entirety.”

 

(g)                                  Modification of Section 11.2.  Section 11.2
of the Credit Agreement is amended and restated as follows:

 

“11.2                                          Interest Coverage Ratio.  As
calculated as of the last day of each fiscal quarter of the Restricted
Companies, the Restricted Companies shall not permit the ratio of (a) Adjusted
EBITDA for the four fiscal quarters ending on such last day to (b) interest on
Funded Debt (excluding amortization of deferred financing costs and original
issue discounts and provided that, with respect to the Canyons-Park City Lease,
interest attributable thereto shall be limited to that portion of the lease
payments that is characterized as an interest expense under

 

3

--------------------------------------------------------------------------------


 

GAAP and paid in cash during the applicable period) in such four fiscal quarters
to be less than 2.50 to 1.00.”

 

(h)                                 Exhibit D.  Exhibit D to the Credit
Agreement (Form of Compliance Certificate) is amended as follows:

 

(i)                                     by replacing clause (a) of the Capital
Expenditures calculation on page 12 of Annex A thereto in its entirety with the
following clause (a):

 

“(a) Aggregate capital expenditures of the Restricted Companies in the ordinary
course of the business (excluding (a) normal replacements and maintenance which
are properly charged to current operations, (b) such expenditures relating to
real estate held for resale and (c) such expenditures which are included as part
of an acquisition of all or any substantial portion of the capital stock (or
other equity or voting interests) of any other Person or all or any substantial
portion of the assets of any other Person, in each case as permitted by, and
made in accordance with, Section 10.11(b) (including the transactions
contemplated by the Canyons-Park City Lease)) during each fiscal
year:                                                $              ”

 

(ii)                                  by adding the following to the end of
“11.2  Interest Coverage Ratio” on Page 22 of Annex A:

 

“*With respect to the Canyons-Park City Lease, as permitted by Section 11.2 of
the Credit Agreement, interest attributable thereto has been limited to that
portion of the lease payments that is characterized as an interest expense under
GAAP and paid in cash during the applicable period.”; and

 

(iii)                               by replacing clause (xxxiii) of the Credit
Facility Covenant Calculation in respect of the Ratio of Net Funded Debt to
Adjusted EBITDA on Page 19 of Annex A thereto in its entirety with the following
clause (xxxiii):

 

“(xxxiii) On a pro forma basis without duplication, all EBITDA of the Restricted
Companies from assets acquired in accordance with the Credit Agreement
(including, without limitation, Restricted Subsidiaries formed or acquired in
accordance with Section 9.10 of the Credit Agreement, and Unrestricted
Subsidiaries re-designated as Restricted Subsidiaries in accordance with
Section 9.11(b) of the Credit Agreement) during any applicable period,
calculated as if such assets were acquired on the first day of such period and
including actual and identifiable cost synergies from (A) the transactions
contemplated by the Canyons-Park City Lease in an amount not to exceed
$7,500,000 in any four fiscal quarter period and (B) other acquisitions in an
amount not to exceed 10% of the EBITDA of the acquired company for the
most-recently-ended four fiscal
quarters):                                            $

 

(A)                               Portion of the above amount attributable to
actual and identifiable cost synergies from acquisitions:

 

(i)                                     $                   [break down for each
acquisition].

 

(B)                               EBITDA of the acquired compan(y)(ies) for the
most-recently-

 

4

--------------------------------------------------------------------------------


 

ended four fiscal quarters (other than companies acquired in connection with the
Canyons-Park City Lease):

 

(i)                                     $                   [break down for each
acquisition]

 

(C)                               10% of EBITDA of the acquired compan(y)(ies)
(other than companies acquired in connection with the Canyons-Park City Lease):

 

(i)                                     $                   [break down for each
acquisition]

 

(D)                               For the purpose of this Item 11.1(xxxiii),
actual and identifiable cost synergies with respect to each respective
acquisition identified in Item 11.1(xxxiii)(A) may not exceed (1) $7,500,000 in
any four fiscal quarter period in connection with the transactions contemplated
by the Canyons-Park City Lease and (2) with respect to other acquisitions, 10%
of the EBITDA of the applicable acquired Company identified in Item
11.1(xxxiii)(C).”

 

2.                                      Representations and Warranties.  As a
material inducement to the Lenders and the Administrative Agent to execute and
deliver this Amendment, the Company represents and warrants to the Lenders and
the Administrative Agent (with the knowledge and intent that Lenders party
hereto are relying upon the same in entering into this Amendment) that: (a) the
Company and the Guarantors have all requisite authority and power to execute,
deliver, and perform their respective obligations under this Amendment and the
Guarantors’ Consent and Agreement, as the case may be, which execution,
delivery, and performance have been duly authorized by all necessary action,
require no Governmental Approvals, and do not violate the respective
certificates of incorporation or organization, bylaws, or operating agreement,
or other organizational or formation documents of such Companies; (b) upon
execution and delivery by the Company, the Guarantors, the Administrative Agent,
and the Lenders party hereto, this Amendment will constitute the legal and
binding obligation of each of the Company, and the Guarantors, enforceable
against such entities in accordance with the terms of this Amendment, except as
that enforceability may be limited by general principles of equity or by
bankruptcy or insolvency laws or similar laws affecting creditors’ rights
generally; (c) after giving effect to this Amendment, all representations and
warranties in the Loan Papers are true and correct in all material respects as
though made on the date hereof, except to the extent that any of them speak to a
specific date or the facts on which any of them are based have been changed by
transactions contemplated or permitted by the Credit Agreement; and (d) after
giving effect to this Amendment, no Default or Potential Default has occurred
and is continuing.

 

3.                                      Conditions Precedent to Effective Date. 
This Amendment shall be effective on the date (the “Effective Date”) upon which
the Administrative Agent receives each of the following items:

 

(a)                                 counterparts of this Amendment executed by
the Company, the Administrative Agent, and the Required Lenders;

 

(b)                                 the Guarantors’ Consent and Agreement
executed by each Guarantor;

 

(c)                                  a certificate signed by a Responsible
Officer of the Company attaching a true, correct and complete copy of the
executed Canyons-Park City Lease and the Transaction Agreement (and, to the
extent available, all schedules and exhibits thereto), in form and substance
reasonably satisfactory to the Administrative Agent and Required Lenders;

 

5

--------------------------------------------------------------------------------


 

(d)                                 if requested by Administrative Agent,
Officers’ Certificates for the Restricted Companies relating to articles of
incorporation or organization, bylaws, or operating agreements, resolutions
authorizing signatories to the Loan Papers, and/or incumbency, in form and
substance reasonably satisfactory to the Administrative Agent; and

 

(e)                                  a certificate signed by a Responsible
Officer certifying that as of the Effective Date (i) all of the representations
and warranties of the Companies in the Loan Papers are true and correct in all
material respects (unless they specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, or are based on
facts which have changed by transactions contemplated or permitted by the Credit
Agreement), and (ii) no Default or Potential Default exists under the Credit
Agreement or would result from the execution and delivery of this Amendment.

 

4.                                      Expenses.  The Company shall pay all
reasonable out-of-pocket fees and expenses paid or incurred by the
Administrative Agent incident to this Amendment, including, without limitation,
the reasonable fees and expenses of the Administrative Agent’s counsel in
connection with the negotiation, preparation, delivery, and execution of this
Amendment and any related documents.

 

5.                                      Ratifications.  The Company  and each
Guarantor (by executing the Guarantors’ Consent and Agreement attached hereto)
(a) ratifies and confirms all provisions of the Loan Papers; (b) ratifies and
confirms that all Guaranties, assurances, and Liens granted, conveyed, or
assigned to Administrative Agent, for the benefit of the Lenders, under the
Loan Papers are not released, reduced, or otherwise adversely affected by this
Amendment and continue to guarantee, assure, and secure full payment and
performance of Company’s present and future obligations to Administrative Agent
and the Lenders; and (c) agrees to perform such acts and duly authorize,
execute, acknowledge, deliver, file, and record such additional documents, and
certificates as Administrative Agent may reasonably request in order to create,
perfect, preserve, and protect those guaranties, assurances, and liens.

 

6.                                      Miscellaneous.  Unless stated otherwise
herein, (a) the singular number includes the plural, and vice versa, and words
of any gender include each other gender, in each case, as appropriate,
(b) headings and captions shall not be construed in interpreting provisions of
this Amendment, (c) this Amendment shall be governed by and construed in
accordance with the laws of the State of New York, (d) if any part of this
Amendment is for any reason found to be unenforceable, all other portions of it
shall nevertheless remain enforceable, (e) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts shall be construed together to
constitute the same document, (f) this Amendment is a “Loan Paper” referred to
in the Credit Agreement, and the provisions relating to Loan Papers in
Section 15 of the Credit Agreement are incorporated herein by reference,
(g) this Amendment, the Credit Agreement, as amended by this Amendment, and the
other Loan Papers constitute the entire agreement and understanding among the
parties hereto and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof, and (h) except as
provided in this Amendment, the Credit Agreement, the Notes, and the other Loan
Papers are unchanged and are ratified and confirmed.

 

7.                                      Parties.  This Amendment binds and
inures to the benefit of the Company, the Guarantors, the Administrative Agent,
the Lenders, and their respective successors and assigns.

 

The parties hereto have executed this Amendment in multiple counterparts as of
the date first above written.

 

Remainder of Page Intentionally Blank.

Signature Pages to Follow.

 

6

--------------------------------------------------------------------------------


 

 

THE VAIL CORPORATION (D/B/A “VAIL ASSOCIATES, INC.”), as the Company

 

 

 

 

 

By:

/s/ Michael Z. Barkin

 

 

Name:

Michael Z. Barkin

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

Signature Page to

Third Amendment to

Fifth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Ronald Naval

 

 

Ronaldo Naval

 

 

Vice President

 

Signature Page to

Third Amendment to

Fifth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as an L/C Issuer, a Swing Line Lender, and a Lender

 

 

 

 

 

By:

/s/ David McCauley

 

 

David McCauley

 

 

Senior Vice President

 

Signature Page to

Third Amendment to

Fifth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Swing Line Lender and a Lender

 

 

 

 

 

By:

/s/ Greg Blanchard

 

 

Name: Greg Blanchard

 

 

Title: Vice President

 

Signature Page to

Third Amendment to

Fifth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as an L/C Issuer and a Lender

 

 

 

 

 

By:

/s/ Nathan Callister

 

 

Name: Nathan Callister

 

 

Title: SVP

 

Signature Page to

Third Amendment to

Fifth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Brandon Watkins

 

 

Name: Brandon Watkins

 

 

Title: Vice President

 

Signature Page to

Third Amendment to

Fifth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Jason B. Fritz

 

 

Name: Jason B. Fritz

 

 

Title: Vice President

 

Signature Page to

Third Amendment to

Fifth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Fatima Arshad

 

 

Name: Fatima Arshad

 

 

Title: Vice President

 

Signature Page to

Third Amendment to

Fifth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

GUARANTORS’ CONSENT AND AGREEMENT

 

As an inducement to Administrative Agent and Required Lenders to execute, and in
consideration of and as a condition to Administrative Agent’s and Required
Lenders’ execution of the foregoing Third Amendment to Fifth Amended and
Restated Credit Agreement (the “Third Amendment”), the undersigned hereby
consent to the Third Amendment, and agree that (a) the Third Amendment shall in
no way release, diminish, impair, reduce or otherwise adversely affect the
respective obligations and liabilities of each of the undersigned under each
Guaranty described in the Credit Agreement, or any agreements, documents or
instruments executed by any of the undersigned to create liens, security
interests or charges to secure any of the indebtedness under the Loan Papers,
all of which obligations and liabilities are, and shall continue to be, in full
force and effect, and (b) the Guaranty executed by each Guarantor is ratified,
and the “Guaranteed Indebtedness” includes, without limitation, the “Obligation”
(as defined in the Credit Agreement).  This consent and agreement shall be
binding upon the undersigned, and the respective successors and assigns of each,
shall inure to the benefit of Administrative Agent and Lenders, and the
respective successors and assigns of each, and shall be governed by and
construed in accordance with the laws of the State of New York.

 

 

Vail Resorts, Inc.

 

Vail Holdings, Inc.

 

All Media Associates, Inc.

 

All Media Holdings, Inc.

 

Arrabelle at Vail Square, LLC

 

By: Vail Resorts Development Company

 

Beaver Creek Associates, Inc.

 

Beaver Creek Consultants, Inc.

 

Beaver Creek Food Services, Inc.

 

Booth Creek Ski Holdings, Inc.

 

BCRP Inc.

 

Breckenridge Resort Properties, Inc.

 

Bryce Canyon Lodge Company

 

Colorado Mountain Express, Inc.

 

Colter Bay Café Court, LLC

 

By: Grand Teton Lodge Company

 

Colter Bay Convenience Store, LLC

 

By: Grand Teton Lodge Company

 

Colter Bay Corporation

 

Colter Bay General Store, LLC

 

By: Grand Teton Lodge Company

 

Colter Bay Marina, LLC

 

By: Grand Teton Lodge Company

 

Crystal Peak Lodge of Breckenridge, Inc.

 

EpicSki, Inc.

 

Flagg Ranch Company

 

Gillett Broadcasting, Inc.

 

Grand Teton Lodge Company

 

Heavenly Valley, Limited Partnership

 

By: VR Heavenly I, Inc.

 

HVLP Kirkwood Services, LLC

 

By: Heavenly Valley, Limited Partnership

 

By: VR Heavenly I, Inc.

 

Guarantors’ Consent and Agreement to

Third Amendment to

Fifth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Jackson Hole Golf and Tennis Club, Inc.

 

Jackson Hole Golf and Tennis Club Snack Shack, LLC

 

By: Grand Teton Lodge Company

 

Jackson Lake Lodge Corporation

 

Jenny Lake Lodge, Inc.

 

Jenny Lake Store, LLC

 

By: Grand Teton Lodge Company

 

JHL&S LLC

 

By: Teton Hospitality Services, Inc.

 

Keystone Conference Services, Inc.

 

Keystone Development Sales, Inc.

 

Keystone Food & Beverage Company

 

Keystone Resort Property Management Company

 

Lake Tahoe Lodging Company

 

Lodge Properties Inc.

 

Lodge Realty, Inc.

 

La Posada Beverage Service, LLC

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Mesa Verde Lodge Company

 

National Park Hospitality Company

 

Northstar Group Commercial Properties LLC

 

By: VR Acquisition, Inc.

 

Northstar Group Restaurant Properties, LLC

 

By: VR Acquisition, Inc.

 

One Ski Hill Place, LLC

 

By: Vail Resorts Development Company

 

Property Management Acquisition Corp., Inc.

 

RCR Vail, LLC

 

By: Vail Resorts Development Company

 

Rockresorts Arrabelle, LLC

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Rockresorts Cheeca, LLC

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Rockresorts Cordillera Lodge Company, LLC

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Rockresorts DR, LLC

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Rockresorts Equinox, Inc.

 

Rockresorts Hotel Jerome, LLC

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Rockresorts LaPosada, LLC

 

By: Rockresorts International, LLC

 

Guarantors’ Consent and Agreement to

Third Amendment to

Fifth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

By: Vail RR, Inc.

 

Rockresorts LLC

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Rockresorts International Management Company

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Rockresorts Rosario, LLC

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Rockresorts Ski Tip, LLC

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Rockresorts Tempo, LLC

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Rockresorts Wyoming, LLC

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Soho Development, LLC

 

By: Vail Associates Holdings, Ltd.

 

SSI Venture LLC

 

By: SSV Holdings, Inc.

 

SSV Online Holdings, Inc.

 

SSV Online LLC

 

By: SSV Holdings, Inc.

 

SSV Holdings, Inc.

 

Stampede Canteen, LLC

 

By: Grand Teton Lodge Company

 

Teton Hospitality Services, Inc.

 

The Chalets at the Lodge at Vail, LLC

 

By: Vail Resorts Development Company

 

The Village at Breckenridge Acquisition Corp., Inc.

 

Trimont Land Company

 

VA Rancho Mirage I, Inc.

 

VA Rancho Mirage II, Inc.

 

VA Rancho Mirage Resort, L.P.

 

By: VA Rancho Mirage I, Inc.

 

Vail/Arrowhead, Inc.

 

Vail Associates Holdings, Ltd.

 

Vail Associates Investments, Inc.

 

Vail Associates Real Estate, Inc.

 

Vail/Beaver Creek Resort Properties, Inc.

 

Vail Food Services, Inc.

 

Vail Hotel Management Company, LLC

 

By: Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Vail Resorts Development Company

 

Vail Resorts Lodging Company

 

Vail RR, Inc.

 

Guarantors’ Consent and Agreement to

Third Amendment to

Fifth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Vail Summit Resorts, Inc.

 

Vail Trademarks, Inc.

 

VAMHC, Inc.

 

VR Acquisition, Inc.

 

VR CPC Holdings, Inc.

 

VR Heavenly Concessions, Inc.

 

VR Heavenly I, Inc.

 

VR Heavenly II, Inc.

 

VR Holdings, Inc.

 

VR US Holdings, Inc.

 

Zion Lodge Company

 

 

 

 

 

By:

/s/ Mark L. Schoppet

 

 

Name:

Mark L. Schoppet

 

 

Title:

Authorized Officer

 

Guarantors’ Consent and Agreement to

Third Amendment to

Fifth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------